i          i       i                                                              i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-09-00033-CV

                   The State of Texas for the Best Interest and Protection of F.B.

                           From Probate Court No. 1, Bexar County, Texas
                                  Trial Court No. 2008-MH-3389
                          Honorable Polly Jackson Spencer, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 18, 2009

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                           PER CURIAM